Citation Nr: 0502928	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-06 213	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date prior to August 31, 1999 for 
a 30 percent rating for atrophy of the right kidney.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision issued in 
October 2001 by the New York, New York, Regional Office (New 
York RO) of the Department of Veterans Affairs (VA).  The 
case was transferred later to the Roanoke, Virginia Regional 
Office (Roanoke RO) and then the Washington, DC (Washington 
RO).

In October 2004, the veteran and his spouse testified at a 
Central Office (CO) hearing before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is associated 
with the record.  At that hearing, the veteran withdrew his 
appeal with regard to entitlement to an earlier effective 
date for service connection for degenerative joint disease of 
the right knee; thus, this issue is no longer in appellate 
status.  See 38 C.F.R. § 20.204 (2003).

At the CO hearing, the veteran raised issues of service 
connection for a psychiatric disorder and for gunshot wounds 
to his leg (primarily the right leg).  These issues are 
referred to the Washington RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the earlier effective date issue addressed in 
this decision.

2.  The New York RO received the veteran's original claim for 
service connection for a kidney disorder on November 13, 
1972.

3.  In a June 1973 rating decision, the New York RO granted 
service connection for ptosis and malrotation of the right 
kidney and assigned an initial noncompensable (zero percent) 
rating; the veteran was notified of his appellate rights in a 
letter dated June 27, 1973, but the veteran did not initiate 
a notice of disagreement (NOD) within one year of 
notification.  The presumption of regularity holds that the 
RO properly discharged its official duties by mailing a copy 
of the VA decision to the last known address of the appellant 
and the appellant's representative, if any, on the date that 
the decision was issued.

3.  On August 31, 1999, the Houston, Texas Regional Office 
(Houston RO) received the veteran's claim for an increased 
rating for his kidney disorder.

4.  A May 18, 2000 private renal sonogram showed atrophy of 
the right kidney.

5.  In a September 2001 rating decision, the New York RO 
recharacterized the veteran's kidney disorder as atrophy of 
the right kidney and assigned a 30 percent rating, effective 
from August 31, 1999, the date of receipt of a VA Form 21-
4138 from the veteran asking for an increased rating for his 
kidney disorder.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
August 31, 1999 for a 30 percent rating for atrophy of the 
right kidney have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which was effective August 29, 2001.  

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue"); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001).

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
an increased rating as the effective date can be no earlier 
than the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise the date of receipt of the claim.  38 C.F.R. § 
3.400(o) (2004).  Therefore, even if evidence did exist pre-
dating the claim that showed an increased rating was 
warranted for the claimed condition, it is legally impossible 
to get an effective date any earlier than one year before the 
date of the claim.

The appellant is not prejudiced by the Board's consideration 
of his earlier effective date claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing effective 
dates.  He has, by information letters, a rating action, a 
February 2003 statement of the case, and in supplemental 
statements of the case issued in March and May 2003 and March 
2004, been advised of the evidence considered in connection 
with his earlier effective date appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  Moreover, the veteran and his 
spouse provided testimony and the veteran and his 
representative have provided arguments in support of his 
appeal, thus curing (or rendering harmless) any previous 
omissions.  In light of the above, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review of his earlier effective date claim.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

I.  Pertinent Criteria

A. Finality

VA regulations provide that, an appeal consists of an NOD 
filed in writing within one year of decision notification, 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202 (2003).

"Notice" means written notice sent to a claimant at his 
latest address of record.  38 C.F.R. § 3.1(q) (2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004); 
38 C.F.R. § 20.1103 (2003).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a) (2004).

B.  Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2004).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2004).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2004).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or on behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.  Acceptance of a 
report of examination or treatment as a claim for increase or 
to reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the United States Court of Appeals 
for Veterans Claims (Court) in Bell is not applicable prior 
to Bell, which was decided in 1992.  See Lynch v. Gober, 10 
Vet. App. 127 (1997).

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. 
§ 3.400(o) (2004).

C.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where the particular disability is not listed in the rating 
schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2004); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).

Originally, the veteran's kidney disorder was rated as 
analogous to hydronephrosis under Diagnostic Code 7509.  38 
C.F.R. § 4.115a, Diagnostic Code 7509 (1972, 1993).  Under 
that diagnostic code, a 10 percent evaluation was warranted 
for hydronephrosis with only an occasional attack of colic, 
where there is no infection and where catheter drainage is 
not required; a 20 percent evaluation is warranted where 
there are frequent attacks of colic requiring catheter 
drainage; and a 30 percent evaluation is awarded where there 
are frequent attacks of colic with infection (pyonephrosis) 
and impaired kidney function.  Finally, severe hydronephrosis 
is rated under the criteria for renal dysfunction.  Under the 
former 38 C.F.R. § 4.115a, Diagnostic Code 7500 for rating 
removal of one kidney, the absence of one kidney with the 
other functioning normally warranted a 30 percent rating.  
Higher ratings were warranted for removal of one kidney with 
nephritis, infection, or pathology of the other.  38 C.F.R. § 
4.115a, Diagnostic Code 7500 (1972, 1993).  In May 1994, the 
criteria for rating genitourinary system was changed to the 
current criteria.  See 59 Fed. Reg. 2527 (Jan. 18, 1994); 59 
Fed. Reg. 10,676 (Mar. 7, 1994).

Most recently, the veteran's kidney disability has been rated 
as analogous to removal of a kidney, which is rated as a 
minimum 30 percent disabling under Diagnostic Code 7500.  
Alternatively, the removal of a kidney may be rated as renal 
dysfunction if there is nephritis, infection, or pathology of 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7500 
(2004).  A 60 percent rating is provided for renal 
dysfunction where there is constant albuminuria with some 
edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  38 C.F.R. § 4.115a (2004).  

Hypertension is rated 40 percent disabling where the 
diastolic pressure is predominantly 120 or more.  Otherwise, 
a 20 percent rating is warranted when the diastolic pressure 
is predominantly 110 or more, or; when systolic pressure is 
predominantly 200 or more; a 10 percent rating is warranted 
when the diastolic pressure is predominantly 100 or more, or; 
when the systolic pressure is predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  None of these required 
manifestations for a higher disability rating are objectively 
demonstrated here.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2004).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For the purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1).

A 40 percent maximum rating is warranted for urinary 
frequency manifested by daytime voiding interval of less than 
one hour, or: awakening to void five or more times per night; 
a 30 percent is assigned for daytime voiding interval between 
one and two hours, or: awakening to void three or four times 
per night; and a 10 percent rating is warranted for daytime 
voiding interval between two and three hours, or: awakening 
to void two times per night.  38 C.F.R. § 4.115a (2004).

A 30 percent rating, the maximum, is warranted for a urinary 
tract infection, manifested by recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management; a 10 percent rating is 
warranted for long-term drug therapy, 1-2 hospitalizations 
per year and/or requiring intermittent intensive management.  
Poor renal function is to be rated as renal dysfunction.  38 
C.F.R. § 4.115a (2004).

II. Analysis

The veteran contends that he is entitled to an effective date 
prior to August 31, 1999, for the grant of entitlement to a 
30 percent rating for atrophy of the right kidney.  He argues 
that he is entitled to a 30 percent evaluation from November 
1, 1972, the date of the original award of service connection 
for ptosis and malrotation of the right kidney.

The New York RO received the veteran's original claim for 
service connection for a kidney disorder on November 13, 
1972.  An April 1973 VA examination reflects a mild irritated 
right kidney.  On an excretory urogram, the right renal 
shadow was slightly lower in position than usual.  The left 
collection system showed no evidence of any abnormality.  The 
right collection system revealed incomplete rotation and 
ptosis of the right renal shadow.  The right kidney was 
descended three centimeters below the right iliac crest.  The 
diagnoses were ptosis of the right kidney with incomplete 
rotation and mobile right kidney.

In a June 1973 rating decision, the New York RO granted 
service connection for ptosis and malrotation of the right 
kidney and assigned an initial noncompensable (zero percent) 
rating; the veteran was notified of his appellate rights in a 
letter dated June 27, 1973, but the veteran did not file an 
NOD within one year of notification.  

In December 1981, the veteran filed a claim for service 
connection for a bilateral leg disorder, which was denied by 
a February 1982 rating decision.

In response to an inquiry from the veteran, in December 1987, 
the New York RO sent the veteran a copy of his original DD 
Form 214.

On July 23, 1999, VA received a VA Form 21-526 for service 
connection for right knee and heart conditions.

On August 31, 1999, the Houston RO received a VA Form 21-4138 
from the veteran asking for an increased rating for his 
kidney disorder.

In November 1999, VA treatment records from September 1990 to 
October 1999 were received.  A July 1993 record shows that 
the veteran complained of nocturia (two to four times per 
night) and frequency of urination during the day every three 
or four hours.  A September 1993 record shows a history of 
hypertension (now on medication), angina -status post cardial 
catheterization and an urodynamics screen, which revealed a 
800 cc residual.  The impression was bladder outlet 
obstruction with severe urinary retention and recommended a 
transurethral resection of the prostate (TURP).  A September 
1999 treatment record reflects continuing complaints of 
frequency of urination and nocturia.

Subsequently, records were received from the Long Island 
Jewish-Hillside Medical Center (Community Health Program of 
Queens-Nassau, Inc.) dated from November 1983 to May 1992, 
from the Winthrop University Hospital dated in April 1994, 
from the Nassau Nephrology Group dated in June 2000, from the 
Bayley Seton Hospital dated from October to December 1995, 
and from the St. Francis Hospital dated in March 2000.  
During a November 1983 hospitalization for crescendo angina, 
the veteran variously reported a history of kidney and 
prostate trouble; recurrent urinary tract infections of the 
right kidney and poorly developed left kidney; urinary 
frequency and kidney trouble; and a deformed right kidney, an 
infected left kidney, and prostatitis.

Long Island Jewish-Hillside Medical Center records reveal 
that the veteran was admitted because of an abnormal 
electrocardiogram (EKG).  The veteran reported a history of 
"kidney and prostate trouble."  The impression was 
arteriolateral ischemia and myocardial infarction (MI) ruled 
out.  The veteran also was seen, in March 1985, for mild 
coronary artery disease (CAD), angina and borderline high 
blood pressure and was noted to be constipated.  An October 
1991 urology record reflects complaints of incontinence at 
night, daytime frequency and nocturia times 3.  The 
impression was acute prostatitis.  A November 1991 record 
shows continuing urge incontinence.  A March 1992 urology 
record shows complaints of frequency and nocturia times 3-4.  
A later March 1992 record shows complaints of nocturia time 
4-5, urgency, frequency, and urge incontinence.  A July 1992 
record reflects nocturia resolved, does not want surgery.  
After a cystogram, in September 1992, the veteran was 
diagnosed with obstructive high blood pressure and erectile 
dysfunction and surgery was recommended.

April 1994 Winthrop University Hospital records show that, on 
admission, the veteran denied genitourinary disease.  A TURP 
was performed for a prostatic obstruction and the veteran was 
diagnosed with hyperplasia of prostate with a secondary 
diagnosis of hypertension.

Bayley Seton Hospital records, in October 1995, show 
complaints of heart and urology problems with nocturia (0-1).  
The impression was TURP with erectile dysfunction.

At the St. Francis Hospital, in March 2000, the veteran 
underwent catheterization for arteriosclerotic heart disease.  
The veteran's past medical history was significant for MI, 
hypertension, pacemaker placement, and cardiac 
catheterization.

In a March 2000 statement, R. R. D., M.D. of the Urological 
Surgeons of Long Island, P.C. stated that the veteran 
underwent a TURP; that prior to that he had complained of 
some erectile dysfunction for which he had been given Trimax; 
that he was found to have prostatic hyperplasia; that, at the 
time of the veteran's last visit in 1995, he had complained 
of some stress and urge incontinence with some mild flank 
pain.
 
A May 18, 2000 private renal sonogram showed atrophy of the 
right kidney.

An April 2000 VA treatment record reveals that the veteran 
had stress incontinence.  A June 2000 VA treatment record 
reflects complaints of nocturia (times 2) and urinary 
frequency every four hours during the day.  A July 6, 2000 VA 
treatment record shows no complaints of incontinence, 
nocturia, urgency, frequency of urination or dysuria but 
reveals that a May 18, 2000 private sonogram showed atrophy 
of the right kidney.

At April 2001 VA examinations, the veteran was diagnosed with 
prostate enlargement, status post TURP, currently being 
controlled by Terazosin, and hypertension currently 
controlled by medication with three separate readings of 
130/80, 136/78, and 142/77.

In a September 2001 rating decision, the New York RO 
recharacterized the veteran's kidney disorder as atrophy of 
the right kidney and assigned a 30 percent rating, effective 
from August 31, 1999, the date of receipt of a VA Form 21-
4138 from the veteran asking for an increased rating for his 
kidney disorder.

At an October 2004 CO hearing, the veteran contended that he 
had the same problems when he got out of the military that he 
is having now.  He testified that, in September 1972, he was 
rushed to the emergency room at Hampstead General, where a 
specialist indicated that his kidney was infected and that 
they might have to put him on dialysis or try some 
antibiotics.  The veteran's spouse testified that within a 
month and one half after his service discharge the veteran 
was having a lot of problems with frequency passing his 
urine.  They both indicated that he had been hospitalized 
frequently and the veteran maintained that VA did not make a 
correct evaluation of his kidney problems based on the 
symptoms he was having.  His spouse indicated that the 
veteran was still on medication for his kidneys.  The veteran 
indicated that he did not receive a copy of the June 1973 
rating, but admitted that he had contacted VA following the 
April 1973 examination and they had informed him that his 
rating remained at zero.  He confirmed that he did not appeal 
the April 1973 decision because he did not know that he could 
file an appeal.  The veteran testified that his symptoms 
continued to be the same throughout the 1980's and 1990's.  
He stated that he had an evaluation coming up in October or 
November.  When asked whether he had filed any documents 
related to his kidney disability or contacted the VA between 
1972 until he filed his claim in August 1999, the veteran 
responded that he could not recall because he had post-
traumatic stress disorder (PTSD).  His spouse added that she 
was not aware of VA procedures.

The veteran alleges that he never received notice of the June 
1973 rating decision or his appellate rights. Consequently, 
he never filed an appeal to that decision and claims that the 
30 percent rating should be retroactive to November 1972.

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 216-17 (2000).  The appellant may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the claimant.  
See Ashley v. Derwinski, 2 Vet. App. 303, 308-09 (1992).  
Absent evidence that the veteran notified VA of a change of 
address and absent evidence that any notice sent to him at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).

The record shows that the RO mailed its June 1973 letter to 
the veteran to the address listed on his April 1973 VA 
examination report and there is no indication in the record 
that it was returned as undeliverable.  In response to a July 
1973 request from the Philadelphia Regional Office, the New 
York RO indicated that the veteran was not receiving any 
compensation because he did not waive retirement pay, 
attached a copy of the June 1973 rating decision and gave the 
address where it had sent that decision as the veteran's last 
address.  The next communication from the veteran, a request 
for a letter stating that he had a 10 percent disability 
rating for service-connected injuries for civil service 
preference, did have a different New York address and was 
received in June 1976, nearly three years after issuance of 
the 1973 decision.  The veteran has not indicated that he 
resided, or received mail, at any other address during the 
time period in question.  Thus, the veteran's mere statement 
of nonreceipt of notice of the June 1973 rating decision 
granting his claim for service connection and assigning an 
initial noncompensable rating, or of his appellate rights 
with respect to it, is insufficient to overcome the 
presumption of regularity.  See Butler v. Principi, 244 F.3d 
1337, 1340 (Fed. Cir. 2001); Mindenhall v. Brown, 7 Vet. App. 
217, 274 (1994).  Thus, his argument does not extend the 
applicable time limit for initiating an appeal.  Since he did 
not express disagreement with the June 1973 determination 
within one year of the presumed notification by VA, the June 
1973 decision became final as to the question of an initial 
noncompensable rating for the veteran's kidney disability.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

As no CUE has been alleged in the unappealed June 1973 rating 
decision, this decision is final and the effective date for a 
grant of a higher (30 percent) rating necessarily must be 
after the date of this decision.  See 38 C.F.R. §§ 3.105, 
3.400.
  
In light of the aforementioned law and regulations, the 
essential questions before the Board in this case are (1) 
when was the date the claim for an increased evaluation was 
filed; and (2) when was it factually ascertainable that a 30 
percent evaluation was warranted.

With regard to the first question, it is clear that 
subsequent to the 1973 final decision of record, the veteran 
first expressed intent to seek an increase for his kidney 
disability in a VA Form 21-4138, Statement in Support of 
Claim, received on August 31, 1999.  No other correspondence 
or evidence indicating an intent to claim entitlement to a 
compensable rating for his kidney disorder was submitted by 
the veteran in the interim between the rating decision in 
June 1973 and August 31, 1999.

Following the June 1973 decision, it was not until August 31, 
1999, that the veteran filed a formal application for an 
increased rating for his kidney disability.  By a September 
2001 rating action, the New York RO recharacterized the 
veteran's kidney disorder as atrophy of the right kidney and 
assigned a 30 percent rating effective August 31, 1999, 
indicating that it was the date of his claim for an increased 
rating.  In September 2002, the veteran submitted an NOD with 
regard to the effective date assigned for the 30 percent 
rating, claiming that the effective date should go back to 
the date he was awarded service connection for a kidney 
disorder.

The Board has also reviewed the record to determine whether 
an informal claim was filed after June 1973 and before August 
31, 1999.  A review of the record reflects that there was no 
informal claim that could be construed as meeting the 
requirements of 38 C.F.R. §§ 3.155 and 3.157 filed following 
the June 1973 final decision until his August 1999 claim.  
Even though some of the private and VA medical records 
indicate urinary frequency and/or nocturia, which might 
warrant a higher rating under 38 C.F.R. § 4.115a effective in 
May 1994; however, all of these records were dated prior to 
the 1994 revision and appeared to be related to a nonservice-
connected prostate disorder.  Moreover, since the private 
records were not received until 2000 and the VA records did 
not indicate that the veteran wanted an increased rating (nor 
did he file such a request within one year), they could not 
be considered as informal claims under 38 C.F.R. § 3.157 and 
therefore do not provide the basis for an effective date 
prior to August 31, 1999.  

A review of the evidence reveals an increase in 
symptomatology attributable to the veteran's service-
connected kidney disability was factually ascertainable on 
May 18, 2000, when a private renal sonogram report revealed 
atrophy of the right kidney.  This was reflected in a July 
2000 VA outpatient treatment record.  Prior to that time, 
there was no evidence of attacks of colic, either requiring 
or not requiring catheter drainage, or of frequent attacks of 
colic with infection (pyonephrosis) and impaired kidney 
function under the former Diagnostic Code 7500.  Moreover, 
the objective evidence does not suggest the existence of 
nephritis, infection, or pathology of dysfunction, 
consequently a rating as renal dysfunction under 38 C.F.R. 
§ 4.115a is not applicable.  Nor does the evidence reveal 
constant albuminuria with some edema; or definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under Diagnostic Code 7101 to warrant a rating as 
renal dysfunction under the current 38 C.F.R. § 4.115a.  

The Board acknowledges that the veteran's nonservice-
connected hypertension is controlled by medication, which 
would warrant a 10 percent rating, if it were a service-
connected disability.  However, during the entire period in 
question, the veteran's hypertension has not been manifested 
by diastolic pressure predominantly 120 or more to qualify 
for a higher rating under the current 38 C.F.R. § 4.115a.  
Albuminuria, or protein in the urine, has not been manifest 
and is not currently shown to be constant.  There was no 
evidence of edema on examination.  Examination findings did 
not reflect evidence of dysfunction of the left kidney.  A 
July 6, 2000 VA treatment record shows no complaints of 
incontinence, nocturia, urgency, frequency of urination or 
dysuria.  Finally, the veteran's nonservice-connected urinary 
problems appear to be related primarily to stress and/or a 
continuing prostate disorder not his kidney disorder.

Accordingly, under the applicable regulations, the earliest 
date for which entitlement to an increased rating could 
normally be granted is the date of receipt of the veteran's 
formal claim, which is August 31, 1999, in the absence that 
it was factually ascertainable that an increase in disability 
had occurred within the previous year.  See 38 C.F.R. § 
3.400.  Therefore, given that the record shows that the 
veteran filed a formal claim on August 31, 1999, and that he 
was diagnosed with atrophy of the right kidney on May 18, 
2000, his claim for an earlier effective date must be denied.




ORDER

An effective date prior to August 31, 1999 for a 30 percent 
rating for atrophy of the right kidney is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


